Citation Nr: 0617046	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-34 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary bypass surgery 
as secondary to service connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The record indicates that veteran had verified active 
military service from January 1960 through August 1977.  It 
also appears that he had approximately 3 years and 3 months 
of prior active service.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDING OF FACT

The veteran's coronary artery disease, status post coronary 
bypass graft, is not related to the veteran's service-
connected diabetes mellitus or to any incidence of service.


CONCLUSION OF LAW

Coronary artery disease, status post coronary bypass graft, 
was not incurred in, or aggravated by, active service, nor 
may it be presumed to have been so incurred, and it is not 
proximately due to, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in April 2002 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant in not notifying him of the 
evidence pertinent to those elements.

The Board further notes that all available service medical 
records have been obtained.  Also of record are two VA 
examination reports and various VA outpatient and private 
medical records.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
his claims.  The Board is likewise unaware of any such 
evidence.  Therefore, the Board is satisfied that the RO has 
complied with the duty to assist requirements of the VCAA.


Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in, or aggravated 
in, the line of duty while in the active military, naval, or 
air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
organic heart disease becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart 
action, or heart sounds, any urinary findings of casts, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Additionally, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

History and Analysis

The veteran contends that his coronary artery disease, status 
post coronary artery bypass graft, is secondary to his 
service-connected diabetes mellitus.  

In March 2002, the veteran filed his claim for diabetes 
mellitus and coronary artery disease.  An August 2002 rating 
decision granted service connection for diabetes mellitus and 
deferred a decision as to the coronary artery disease for 
additional development.  A November 2002 rating decision 
denied service connection for the coronary artery disease, 
citing failure to show that the coronary artery disease was 
related to the service-connected diabetes mellitus.

Upon review of the record, the Board notes there is no 
mention of coronary artery disease in his service medical 
records.  In fact, Reports of Medical Examinations for re-
enlistment, dated October 1969, and July 1975, both note a 
normal heart and cardiovascular system.  Furthermore, a VA 
examination conducted in March 1978, in conjunction with a 
claim for a back disability, noted normal cardiovascular 
structures and no chest complaints.

A hospital discharge report from Lancaster General Hospital, 
dated February 2000, describes the veteran's emergency 
coronary artery bypass surgery.  There is no indication on 
this report that the veteran's diagnosis of coronary artery 
disease was related to his diabetes mellitus.  

The veteran was afforded a VA examination in October 2002, in 
which the examiner stated that he doubted the veteran's 
coronary artery disease was secondary to his diabetes.  The 
examiner also noted that the veteran had multiple risk 
factors for coronary artery disease, including a family 
history, sedentary lifestyle, and hyperlipidemia.  While the 
examiner further indicated that failure of the veteran to 
control his diabetes would contribute to the progression of 
the coronary artery disease in the future, the examiner did 
not indicate any current aggravation of the coronary artery 
disease caused by the service-connected diabetes mellitus.  
Moreover, an addendum to the veteran's October 2002 VA 
examination made in December 2002 did not note any change in 
the examiner's impressions regarding coronary artery disease. 

While the medical evidence shows current coronary artery 
disease, there is no evidence of coronary artery disease in 
the veteran's service medical records, or within one year of 
discharge from service.  Further, there is no indication in 
the record of coronary artery disease prior to the February 
2000 hospital discharge report.  Significantly, there are no 
medical records indicating that the veteran's coronary artery 
disease was secondary to his diabetes mellitus and the VA 
examiner doubted that the two were connected.

Thus, the evidence of record does not show that the veteran 
developed coronary artery disease until many years after 
service.  The evidence also does not show that the veteran's 
coronary artery disease was caused by or was aggravated by 
his service-connected diabetes mellitus, or by any other 
incidence of service.  Accordingly, the preponderance of the 
evidence is against entitlement to service connection for 
coronary artery disease as secondary to diabetes mellitus.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft as 
secondary to the service-connected diabetes mellitus is 
denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


